Citation Nr: 0826723	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as on a secondary basis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of right renal calculi.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for Hepatitis C.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002, January 2004, and May 2004 
rating determinations of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Boston, Massachusetts.  
The veteran failed, without apparent cause, to appear for a 
scheduled hearing in May 2008.  Therefore, his request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2007).

Although additional evidence was added to the claims file 
subsequent to the March 2006 supplemental statement of the 
case on the issue addressed in this decision, the information 
provided is cumulative of the evidence previously considered.  
Therefore, the Board finds this matter has been adequately 
developed for appellate review.

The issues of entitlement to service connection for 
hypertension, to include as on a secondary basis, and 
entitlement to an initial evaluation in excess of 20 percent 
for Hepatitis C are remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


FINDING OF FACT

The service-connected residuals of right renal calculi have 
not required diet therapy, drug therapy, or invasive or non-
invasive procedures; there is no evidence of frequent attacks 
of colic, infection, required catheter drainage, or impaired 
kidney function at any time.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
recurrent renal calculi have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 
7508, 7509 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  The issue addressed in 
this decision arose from an appeal of the initial July 2002 
award of entitlement to service connection.  A November 2003 
VCAA letter informed the veteran of the information and 
evidence necessary to substantiate the claim, what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An 
additional notice as to these matters was provided in May 
2008.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the issue addressed in this 
decision.

Residuals of Right Renal Calculi

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The service-connected residuals of right renal calculi have 
been rated as 10 percent disabling under diagnostic code 
7509.  The Court has held that nephrolithiasis is a condition 
marked by the presence of renal calculi, i.e., kidney stones.  
Booton v. Brown, 8 Vet. App. 368, 370 (1995); Moffitt v. 
Brown, 10 Vet. App. 214, 216 (1997).  Nephrolithiasis or 
kidney stones are rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following: 1. diet therapy; 2. drug therapy; or 3. invasive 
or non-invasive procedures more than two times/year, which 
will be rated as 30 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7508.  Hydronephrosis is rated as 10 percent 
disabling where there is only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 
percent rating will be assigned for frequent attacks of 
colic, requiring catheter drainage.  A 30 percent rating 
requires frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired.  A severe case will 
be rated as renal dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509.  

At the time of a September 2001 VA examination, the veteran 
reported having a kidney stone attack while in service.  He 
stated that he had not had surgery for any kidney stones.  
The veteran indicated that for the past one and a half years 
he would have pain in both loins for a minute to a minute and 
one-half which would occur every few weeks.  There was no 
associated nausea, vomiting, chills, or fever.  The pain 
would feel like his back was going to break.  It was relieved 
by urination.  At the time of the examination, the veteran 
had no difficulty with urination.  There was no gross 
hematuria, no burning, no incontinence, and no obstructive 
voiding symptoms.  Physical examination of the kidneys 
revealed they were not palpable or tender.  There was no 
renal percussion tenderness.  The urinary bladder was not 
palpable or tender and the external genitalia were within 
normal limits.  The prostate was rubbery and not enlarged.  A 
diagnosis of past history of passage of urinary stones was 
rendered.   

In August 2002, the veteran was seen with the sensation of 
bladder pain.  The pain was always present, just waxing and 
waning in intensity.  A history of nephrolithiasis was noted 
at that time.  Records show a lipotripsy procedure was 
unnecessary for the veteran's kidney stones because of their 
small size and that the veteran had been unable to tolerate 
past medication treatment.  The examiner stated he was unsure 
of the etiology of the veteran's reported pain given his 
unobstructing small stones and a referral was provided for an 
orthopedic evaluation.  In October 2002, the veteran was 
again noted to have flank and low back pain and a sensation 
of bladder pain.  A computerized tomography (CT) scan of the 
abdomen demonstrated renal stones smaller than one 
centimeter.  There was no hydroureter or hydronephrosis 
present.  A December 2002 abdominal ultrasound revealed a 
nonobstructive stone in the upper pole of the left kidney and 
small nonobstructive calculus in the lower pole of the left 
kidney.  

A February 2004 VA examination noted the veteran had 
nephrolithiasis.  At a July 2005 VA examination, he reported 
having constant bladder and kidney pain.  The veteran did not 
require any procedures for his genitourinary problems.  A 
May 2007 VA examination noted the veteran had recurrent 
calculus for many years.  A diagnosis of recurrent renal 
calculi was rendered.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of right renal calculi 
have not required diet therapy, drug therapy, or invasive or 
non-invasive procedures.  The veteran's complaints of 
abdominal pain are considered to be analogous to no more than 
an occasional attack of colic without evidence of infection 
or required catheter drainage.  There is no evidence of 
frequent attacks of colic or impaired kidney function.  While 
the veteran may feel that his service-connected renal calculi 
residuals warrant a higher evaluation, the medical findings 
are substantially more probative and, in this case, establish 
that the service-connected residuals do not approximate any 
applicable criteria for a higher rating.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.


ORDER

An evaluation in excess of 10 percent for residuals of right 
renal calculi at any time is denied.  


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in March 2004 and April 2008.  He was informed that the VCAA 
notice requirements applied to all elements of a claim by 
correspondence dated in May 2008.  

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

As to the issue of service connection for hypertension, the 
Board notes that the veteran has indicated that it is his 
belief that his hypertension is related to his service-
connected diabetes mellitus.  An October 2003 VA examiner 
found there was no etiologic relationship between the 
veteran's service-connected diabetes and his hypertension.  
Subsequent to the October 2003 VA examination, however, 
service connection was established for Hepatitis C.  Records 
show the veteran has been treated with Interferon for this 
disability.  The Board finds further development is required 
to address any possible relationship between Hepatitis C and 
hypertension, to include as a result of treatment with 
Interferon.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  VA will not concede 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b).  

As to the issue of an increased evaluation for Hepatitis C, 
the Board notes that the last comprehensive examination 
afforded the veteran as it relates to the severity of his 
Hepatitis C was in February 2004.  Subsequent to that 
examination the veteran, in his July 2004 notice of 
disagreement, reported having daily fatigue, malaise, and 
being unable to do anything for a few minutes without 
resting.  He also reported suffering from daily nausea and 
abdominal pain.  He indicated that his hepatitis 
incapacitated him and made him incapable of doing anything.  
Therefore, the Board finds an additional examination is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination(s) for 
opinions as to the nature and etiology of 
any current hypertension and as to the 
current severity of his service-connected 
Hepatitis C.  The examiner should answer 
the following questions: Is it at least 
as likely as not (50 percent probability 
or greater) that any hypertension, if 
found, is related to the veteran's period 
of active service?  If not, is it at 
least as likely as not that the veteran's 
service-connected diabetes or hepatitis 
caused or aggravated (permanently 
worsened) any hypertension?  

For the Hepatitis C increased rating 
issue the examiner is requested to note 
the presence or absence of the following: 
daily fatigue, malaise, anorexia, weight 
loss (if present describe as minor or 
substantial), malnutrition, vomiting, 
anorexia, arthralgia, right upper 
quadrant pain, hepatomegaly, and/or 
incapacitating episodes.  If 
incapacitating episodes are present, 
please quantify in terms of weeks over a 
twelve month period.  "Incapacitating 
episode" means a period of acute signs 
and symptoms severe enough to require bed 
rest and treatment by a physician.

A full description should be provided as 
to the effects of the service-connected 
disability upon the veteran's employment 
and daily life.  Particular emphasis 
should be placed upon any manifest 
limitation of activity alleged by the 
veteran.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


